DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-6, 8-14, 16-18 and 20-23 are presented for allowance. 

3.	Claims 7, 15 and 19 have been canceled, and claims 1, 6, 9, 14, 17, 18, 21 and 23 have been amended.

4.	This allowance of application 16/287747 is in response to Applicant’s claim amendments and remarks filed on March 10, 2021.

Claim Interpretations
5.	Claim 1 recites “configurations.”  Instant specification [01] states “to configuring virtual machines,” and [03] states “system configuration information [] to provide the virtual machines and allow users to interconnect to them.”  This interpretation is applied to all the claims.

6.	Claim 1 recites “a reconfiguration of at least one physical computing resource, resulting in the change in the physical computing resources that are accessible to the one or more virtual machines.”  Instant specification [07] states “the resources of the [] other physical resources in the cloud may be reallocated and reconfigured to provide additional resource availability to virtual machines,” [102] 

The specification nowhere explicitly focuses on changes to hardware configuration of the physical computing resources, the changes of the physical computing resources is not any hardware changes.  Upon changes made to hardware, then a human or robot would be required to make such a change.  These specification explanations provide the interpretation of “reconfiguration” applied to all the claims.

Examiner’s Amendment
7.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

8.	Authorization for this examiner’s amendment was given by Even Clark via a telephone interview on May 25, 2021.

9.	Claims 1 and 17 have been amended as follows:

1.	(Currently Amended) A method comprising:
determining, by one or more computing devices and based on execution of a plurality of virtual machines by physical computing resources of a cloud computing environment, resource usage data for  the plurality of virtual machines;
determining, by the one or more computing devices and based on the resource usage data, one or more configurations for executing the plurality of virtual machines using the physical computing resources of the cloud computing environment, 
wherein the one or more configurations indicates one or more first virtual machines of the plurality of virtual machines are to be reallocated among the physical computing resources, and 
wherein the one or more configurations indicates a change in the physical computing resources that are accessible to one or more second virtual machines of the plurality of virtual machines;
determining, by the one or more computing devices and based on the one or more configurations, to reconfigure the physical computing resources; and based on determining to reconfigure the physical computing resources:
causing, by the one or more computing devices and based on the one or more configurations, a reallocation of the one or more first virtual machines among the physical computing resources, and


17.	(Currently Amended) One or more non-transitory computer-readable media storing executable instructions that, when executed, cause one or more computing devices to:
determine, based on execution of a plurality of virtual machines by physical computing resources of a cloud computing environment, resource usage data for the plurality of virtual machines;
determine, based on the resource usage data, one or more configurations for executing the plurality of virtual machines using the physical computing resources of the cloud computing environment, 
wherein the one or more configurations indicates one or more first virtual machines of the plurality of virtual machines are to be reallocated among the physical computing resources, and 
wherein the one or more configurations indicates a change in the physical computing resources that are accessible to one or more second virtual machines of the plurality of virtual machines;
determine, based on the one or more configurations, to reconfigure the physical computing resources; and

cause, based on the one or more configurations, a reallocation of the one or more first virtual machines among the physical computing resources, and
cause, based on the one or more configurations, a reconfiguration of at least one physical computing resource, resulting in  the change to the physical computing resources that are accessible to the one or more second virtual machines.

Reason for Allowance
10.	Claims 1, 9 and 17 of the present invention are directed towards a Computing Device(s) (CD(s)) determining, based on execution of a plurality of Virtual Machines (VMs) by Physical Computing Resources (PCRs) of a Cloud Computing Environment (CCE), Resource Usage Data (RUD) for a plurality of VMs.  The CD(s) determining, based on the RUD, a configuration(s) for executing the plurality of VMs using the PCRs of the CCE.  The configuration(s) indicate a 1st VM(s) of the plurality of VMs are to be allocated among the PCRs that are accessible to a 2nd VM(s) of the plurality of VMs.  The CD(s) determining, based on the configuration(s), to re-configure the PCRs.  Based on the determining to re-configure the PCRs:  (1) The CD(s) cause, based on the configuration(s), a reallocation of the 1st VM(s) among the PCRs.  (2) The CD(s) cause, based on the configuration(s), a re-configuration of a PCR(s).    The reconfiguration resulting in the change in the PCRs that are accessible to the2nd 
determining, by one or more computing devices and based on execution of a plurality of virtual machines by physical computing resources of a cloud computing environment, resource usage data for a plurality of virtual machines
determining, by the one or more computing devices and based on the resource usage data, one or more configurations for executing the plurality of virtual machines using the physical computing resources of the cloud computing environment,
wherein the one or more configurations indicates one or more virtual machines of the plurality of virtual machines are to be reallocated among the physical computing resources
wherein the one or more configurations indicates a change in the physical computing resources that are accessible to one or more second virtual machines of the plurality of virtual machines
determining, by the one or more computing devices and based on the one or more configurations, to reconfigure the physical computing resources
based on determining to reconfigure the physical computing resources:
** causing, by the one or more computing devices and based on the one or more configurations, a reallocation of the one or more first virtual machines among the physical computing resources

(specification [82]) as used herein, dynamic configuration refers to a configuration or reallocation of resources relating to a virtual machine
(specification [99]) moved (or reallocated).

11.	Regarding allowed claims 1, 9 and 17 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Jerbi et al., US 9535727 teach identifying Virtual Machines (VMs), which are provided, that perform inconsistent with a profile.  VM data corresponding to multiple VMs is initially collected.  Multiple VM profiles are generated and each of the VM profiles is associated with one of multiple VM types.  Ones of the VMs are associated with one of the VM profiles based on the VM data.  Additional VM data corresponding to ones of the VM is collected.  The additional VM data is analyzed to detect a deviation of one of the VMs.  The VM profiler may generate an initial VM profile based on static and dynamic data initially collected, received, and/or analyzed.  In addition, an updated VM profile may be generated upon receipt of 

Vincent et al., US 9250863 teach a Migration Manager (MM) monitors Resource Usage (RU) of a Virtual Machine (VM) instance over time in order to create a Migration Profile (MP).  When migration of the VM instance is desired, the MM schedules the migration to occur such that the migration conforms to the MP.  Using the determined pattern of RU, the MM may create an MP for the VM instance.  Such an MP allows the scheduling of desired VM instance migration according to the VM instance’s predicted RU.  In embodiments, MPs may be created for groups of VM instances, which may exist on a physical device(s).  In some embodiments, the MM can cause the migration of a VM according to the VM’s configuration.  In embodiments, general purpose computing devices may be configured to 

Anthonisamy et al., US 8805978 teach a re-configuration is distributed among multiple nodes of a cluster.  Upon detecting an initiation of a re-configuration of the cluster, re-configuration functionality is delegated from the master node to a slave node(s) in the cluster.  Thus, multiple nodes perform re-configuration functionality in parallel.  It can be determined which slave nodes to delegate re-configuration functionality to based on various factors.  Re-configuration functionality can be delegated to a slave node running as a Virtual Machine (VM) on the same physical host as a node joining or leaving the cluster.  Delegation can also or instead be based on factors such as hardware resources available on the slave node, performance history of the slave node, and/or a user directive.

Head et al., US Pub 20110185064 teach allocating resources in a cloud environment includes determining permitted usage of Virtual Machines (VMs) and partitioning resources between network servers in accordance with a Virtual Hypervisor (VH) generated in accordance with an abstraction layer configured as an interface between a Solution Manager (SM) and an interface to a cloud network.  Resources Usage (RU) limits are determined for each VM associated with the VH, and the servers are analyzed through the VHs to determine if the VMs need to be migrated.  A 

12.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., reallocate).  Since the best prior art teach the features/limitations but separately, this allowance is in response to the novel combination of limitations listed above.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	May 25, 2021